Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-11 and 24 of U.S. Patent No. 11,127,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.

17/240440
Claim 1
2
3
4
5
6
7
8
9
10
11
12
13
14
11127186
Claim 1
3
3
4

24
7
8
9
10
11
1
3
3

	
15
16
17
18
19
20

9
1
2

9



11,127,186 (claim 1)
A system for transmitting and rendering a visualization of at least one object, the system comprising:
A system for transmitting and rendering a visualization of at least one object, the system comprising:
(a) at least one web server having access to at least one web page, the at least one web page including three-dimensional embedding ("3D embedding") instructions for requesting at least one 3D visualization associated with at least one object; 
(a) at least one web server having access to at least one web page, the at least one web page including three-dimensional embedding ("3D embedding") instructions for requesting at least one 3D visualization associated with at least one object; 
(b) at least one client computer in the data communication with the at least one web server, the at least one client computer configured to receive the at least one web page and execute the 3D embedding instructions included therein to send a request for the at least one 3D visualization associated with the at least one object; 
(b) at least one client computer in data communication with the at least one web server, the at least one client computer configured to: receive the at least one web page and execute the 3D embedding instructions included therein to send a request for the at least one 3D visualization associated with the at least one object; 
(c) at least one visualization server in data communication with the at least one client computer, the at least one visualization server configured to: 
(c) at least one visualization server in data communication with the at least one client computer, the at least one visualization server configured to: 

(i) receive the request for the at least one 3D visualization associated with the at least one object; (ii) determine whether the at least one visualization server has access to 3D visualization data associated with the at least one object for rendering the at least one 3D visualization associated therewith; (iii) determine whether the at least one client computer is operable to render the at least one 3D visualization based upon the 3D visualization data; and determine whether to provide the 3D visualization data to the at least one client computer based upon whether the at least one visualization server has access to the 3D visualization data and whether the at least one client computer is operable to render the 3D visualization data.
receive the request for the at least one 3D visualization associated with the at least one object; determine whether or not the at least one visualization server has access to 3D visualization data associated with the at least one object for rendering the at least one 3D visualization associated therewith; verify that the at least one client computer is compatible with the at least one 3D visualization based on compatibility information provided by the at least one client computer; transmit test 3D data and one or more rendering functions to the at least one client computer, the test 3D data being smaller in size than the 3D visualization data wherein the transmitted one or more rendering functions include an easing function to render the test 3D data; determine a performance capability of the at least one client computer to 
and determine whether or not to provide the 3D visualization data to the at least one client computer based upon whether the at least one visualization server has access to the 3D visualization data, whether the client computer is compatible with the at least one 3D visualization, and whether the at least one client computer has the performance capability to render the 3D visualization data.


All the conflicting claims in 17/240440 and 11,127,186 are almost identical. It is this Examiner's position that 11,127,186's claims disclose all claims and limitations in
17/240440. "A system for transmitting and rendering a visualization of at least one object, the system comprising: (a) at least one web server having access to at least one web page, the at least one web page including three-dimensional embedding ("3D embedding") instructions for requesting at least one 3D visualization associated with at least one object…" of 11,127,186 anticipates "A system for transmitting and rendering a visualization of at least one object, the system comprising: (a) at least one web server having access to at least one web page, the at least one web page including three-dimensional embedding ("3D embedding") instructions for requesting at least one 3D visualization associated with at least one object…" of 17/240440.
The comparison chart above shows how claims 1-20 of issued U.S. Patent No. 11,127,186 anticipates all the limitations of claims 1-4, 6-14, 16-18 and 20 of the instant Application 17/240440, EXCEPT claims 5, 15 and 19. compatible 
			
				
Claim 5, 15 and 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,127,186 in view of Brosnan (US 20090036190 A1). 
Regarding claim 5, see the rejection of claim U.S. Patent No. 11,127,186 above. As can be seen above, U.S. Patent No. 11,127,186 teach/es all the limitations of claim 5 except wherein the at least one visualization server is further configured to test whether the at least one client system computer is operable to render the visualization by:(a) transmitting test data to the at least one client computer to render, the test data being a same format as the visualization data; and (b) determining whether the at least one client computer is able to render the test data.
In the same field of device compatibility, Brosnan teaches wherein the at least one visualization server is further configured to test whether the at least one client system computer is operable to render the visualization by:(a) transmitting test data to the at least one client computer to render, the test data being a same format as the visualization data; and (b) determining whether the at least one client computer is able to render the test data (e.g. Additionally, the method may further comprise 1) receiving a request from the remote client to resolve a dispute regarding the game outcome; receiving a first hash of a first image generated on the remote client; generating a second image at the server using stored game history information associated with the first image; generating a second hash of the second image; comparing the first hash to the second hash to determine whether information displayed in the first image matches information displayed in the second image, 2) establishing communications between the server and remote client; determining the type of hardware used by the remote client; 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of U.S. Patent No. 11,127,186 with the features of test data as taught by Brosnan. The motivation would have been to meet the need for outcome verification and validation in this setting is at least as great as for conventional gaming environments. (para. 10). 
Claim(s) 15 recite(s) similar limitations as claim(s) 5 above, but in method form. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Brosnan teaches a method to carry out the invention (abstract).
Claim(s) 19 recite(s) similar limitations as claim(s) 5 above, but in server form. Therefore, the same rationale used in regards to claim(s) 5 is/are incorporated herein. Furthermore, Brosnan teaches a server to carry out the invention (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540. The examiner can normally be reached M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613